nov uniform ssue list legend company m plan x amount a ira b company n dear this is in response to correspondence dated date as supplemented by correspondence and communications dated september and date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in fc you were informed that in compliance with the property settlement concerning your divorce from your former husband his employer company m would be making a required_distribution to you from plan x this distribution would be pursuant to the requirements of a qualified_domestic_relations_order into your existing individual retirement a amount a the required_distribution became available your intent in was to have a direct_rollover of amount a arrangement ira ira b the distribution of amount a from plan x was handled solely by your ex-husband his accounting firm his account representative at company n and the original actuary of plan x although ail of the parties involved communicated with each other about the direct_rollover of amount a into ira b your former husband inadvertently or accidentally provided the account number of your non-i account held by company n to the plan x administrator due to this on _ amount a was transferred into your brokerage account with company n instead of eing directly rolled over into ira b although you received monthly statements from page company n you were not aware that plan x was the source of the funds which were transferred into your account with company n you became aware of this mistake when you received a form 1099r from company m your former husband and his accountant and found out that amount a was distributed from plan x and transferred to your account with company n you have not withdrawn any amounts from this account amount a account with company n is still invested in assets in the brokerage at that time you called in early based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_402 of the code regarding amount a sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the properly r received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the transfer must be made within days of in general sec_402 provides that sec_402 shall not apply to receipt any transfer made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code page sec_402 of the code provides in pertinent part that for purposes of sec_402 an alternate_payee who is the spouse or former spouse of the participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_402 of the code provides that if any amount is paid or distributed to an alternate_payee who is the spouse or former spouse of the participant by reason of any qualified_domestic_relations_order within the meaning of sec_414 sec_402 shall apply to such distribution in the same manner as if such alternate_payee were the employee revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred directly rolled over into ra b the information you presented demonstrates that you communicated your intent to have amount a distribution from plan x you relied upon these persons to properly effect a direct into ra b instead a miscommunication between your former rollover of amount a husband and a representative of company n resulted in amount a being misdirected into a brokerage account with company n instead of into ira b to the relevant parties involved with the therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 a of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pages if you wish to inquire about this ruling please contact correspondence to please address all sincerely yours grave flo employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
